Citation Nr: 0121006	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  96-13 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for a cardiovascular condition, including as 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to an effective date prior to August 20, 1998 
for the grant of a rating greater than 30 percent for PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.

In August 1992, the veteran commenced a claim alleging 
entitlement to service connection for a heart condition.  The 
RO denied this claim in April 1994.  Notification of the 
denial and information concerning the veteran's appellate 
rights were addressed in a letter dated in May 1994.  
Appellate action was not initiated, and as a result, the RO's 
decision became final. 

In February 1997, the veteran applied to reopen the claim of 
service connection for a heart condition, and in June 1997, 
the RO determined that new and material evidence had not been 
presented to warrant reopening the claim.  Notice of this 
determination and information concerning the veteran's 
appellate rights were addressed in a letter dated in July 
1997.  According to the supplemental statement of the case 
issued in December 1997, a notice of disagreement was 
received on August 29, 1997.  In February 1998, the veteran 
submitted a statement which he requested be accepted as a 
substantive appeal.  In March 1998, the veteran appeared and 
testified before a hearing officer at the RO.  In a March 
1999 decision, the hearing officer determined that new and 
material evidence had not been submitted to reopen the claim.  
However, the March 1999 notification letter only addressed 
the issue of an increased rating for PTSD.  In February 2000, 
the RO denied, as not well grounded, a claim of entitlement 
to service connection for hypertension.  Therefore, it 
appears that the claim was apparently reopened and then 
denied.  Despite this action, however, the Board is required 
to independently consider whether the appellant has submitted 
new and material evidence to reopen the claim before 
considering the claim on the merits.  Barnett v. Brown, 8 
Vet. App. 1, 4 (1995).  

Additionally, since April 1994, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was enacted.  Unlike the version of the law in effect 
at the time of the rating decision, VA is now charged with 
the duty to assist almost every claimant, as well as the duty 
to provide certain notices to claimants to assist them in 
pursuing the benefit sought.  Accordingly, this provision 
will be applied in the decision below along with 
consideration of the issue of new and material evidence. 

The VA Form 9 received in March 2001 reflects the veteran's 
request for a personal hearing before a traveling member of 
the Board.  However, in a statement dated a few days later, 
the veteran requested the cancellation of any scheduled 
hearings.  

In February 2000, the RO denied the claim of entitlement to 
service connection for a gastrointestinal disorder secondary 
to PTSD.  A notice of disagreement was filed in March 2000.  
In a March 2001 letter, the veteran informed VA that he 
wished to withdraw claims of service connection for thyroid 
cancer, a gastrointestinal disorder, hearing loss and 
tinnitus.  Therefore, those matters are not before the Board 
at this time.  

In June 2001, the Board received additional evidence from the 
veteran.  This evidence was submitted with the proper waiver 
of Agency of Original Jurisdiction consideration.  See 
38 C.F.R. § 20.1304 (2000). 

Finally, on appeal the veteran has raised the issue of 
entitlement to a total disability evaluation based on 
individual unemployability prior to August 20, 1998.  This 
issue, however, is inextricably intertwined with the 
effective date and percentage assigned to the grant of 
service connection for heart disease discussed below, matters 
over which the Board may not exercise appellate jurisdiction.  
38 U.S.C.A. § 7105 (West 1991).  In light of these facts, and 
because the issue is not otherwise independently ripe for 
appellate review by the Board, the matter is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  In an unappealed decision of April 1994, the RO denied 
the claim of service connection for a cardiovascular 
disability.

2.  The evidence reviewed and submitted since the RO denied 
the claim in April 1994 is neither cumulative nor redundant, 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 

3.  The preponderance of the evidence demonstrates that heart 
disease was not incurred or aggravated during the veteran's 
active military service.  

4.  The preponderance of the evidence demonstrates that PTSD 
did not cause heart disease.

5.  The evidence is in equipoise as to the question whether 
PTSD aggravates heart disease.

6.  From May 15, to August 19, 1998, PTSD was manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
and by severe social and industrial impairment.  



CONCLUSIONS OF LAW

1.  Evidence submitted since the RO denied the claim of 
service connection for a cardiovascular disability in April 
1994 is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5103A, 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2000).

2.  Heart disease was not incurred or aggravated during the 
veteran's active duty service, and it may not be presumed to 
have been so incurred.  38 U.S.C.A. § 1110, 5103A (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.103(a), 3.303, 3.304, 3.307, 
3.309 (2000).

3.  The veteran's heart disease is not caused by his PTSD.  
38 C.F.R. § 3.310 (2000).

4.  The veteran's heart disease is aggravated by his PTSD.  
Allen v. Brown, 7 Vet. App. 439 (1995). 

5.  An effective date of May 15, 1998, for the assignment of 
a 70 percent evaluation for service-connected PTSD, is 
warranted.  38 U.S.C.A. § 5103A, 5110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The RO has met its duty to assist the appellant in the 
development of these claims under 38 U.S.C.A. § 5103A.  By 
virtue of the Statement and Supplemental Statements of the 
Case issued during the pendency of the appeal, the appellant 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant, in fact, it 
appears that all evidence identified by the appellant 
relative to these claims has been obtained and associated 
with the claims folder.  Service medical records were 
obtained and associated with the claims folder, and the 
National Personnel Records Center has indicated that all 
available records have been forwarded.  Social Security 
Administration records were obtained.  Multiple VA 
examinations were conducted, and copies of the reports 
associated with the file.  Hearings were conducted before the 
RO and before the Board, and the transcripts are associated 
with the claims folder.

Whether New and Material Evidence Has Been Submitted to 
Warrant Reopening the Claim of Entitlement to Service 
Connection for a Cardiovascular Condition, Including as 
Secondary to Service-Connected PTSD

In 1992, the veteran commenced a claim alleging entitlement 
to service connection for a heart condition, and filed 
another claim in September 1993 alleging entitlement to 
service connection for a heart condition as secondary to 
herbicide exposure.  The RO denied the claim in April 1994.  
At that time, the pertinent evidence of record consisted of 
the veteran's service medical records, records from Staten 
Island University Hospital dated in 1992 and 1993, a February 
1975 VA Hospital report, and VA examination reports of May 
and November 1993.  

The service medical records are devoid of any complaints, 
diagnoses or treatment for any cardiovascular condition.  
Records from Staten Island University Hospital reflect the 
veteran's complaints of recurrent chest pain, as well as the 
performance of cardiac catheterization in 1992 which revealed 
coronary artery disease.  An elective coronary artery bypass 
graft was recommended.  

A VA examination was conducted in May 1993.  The examiner 
reported diagnoses of coronary artery disease, status post 
angioplasty, and status post myocardial infarction.  In 
November 1993, a VA examiner noted that the veteran was 
experiencing tachycardia brought on by emotional distress, 
and that he had various cardiovascular problems.  The 
examiner diagnosed PTSD, anxiety reaction and noted that the 
veteran was suffering from multiple medical problems, 
including two angioplasties, and essential hypertension.  In 
the report, the examiner noted the veteran's claim that he 
had a history of hypertension in service.  

In April 1994, the RO denied the claim, finding that the 
service medical records were negative for a heart condition; 
that there was no evidence that the condition became manifest 
to a compensable degree within one year of the veteran's 
separation from service; that the medical and scientific 
evidence did not support the conclusion that the condition is 
associated with herbicide exposure; and that there was no 
other basis for granting service connection.  Notification of 
the denial and information concerning the veteran's appellate 
rights were addressed in a May 1994 letter.  Appellate action 
was not initiated, and as a result, the RO's decision became 
final.  Decisions of the RO are final.  38 U.S.C.A. § 7105.  

VA, however, must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to that previously disallowed claim.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence after 
fulfilling the duty to assist.  Finally, in determining 
whether evidence is new and material, the credibility of the 
new evidence is, preliminarily, to be presumed.  Then, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the RO's initial denial of the claim in April 1994.  The 
evidence added to the record includes VA treatment records 
dated between the 1970s and 1990s, opinions from VA and 
private physicians regarding the relationship between the 
veteran's cardiovascular conditions and PTSD, VA and private 
examination reports, articles regarding cardiovascular 
conditions and stress, and personal hearing testimony.  

VA records show that in July 1974, the veteran was treated 
for acute pericarditis.  A two-year history of tightness in 
the chest accompanied by retrosternal pain, nausea and 
dizziness was reported by the appellant.  In 1975, the 
veteran was admitted for treatment in connection with 
complaints of chest pain.  A similar episode occurred six 
months prior and at that time, he was diagnosed with viral 
pericarditis and myocardial infarction was ruled out.  The 
veteran was diagnosed with anxiety.

In the 1990's, VA received numerous copies of articles from 
the veteran regarding the causes and aggravation of various 
cardiovascular conditions.  A number of the articles 
addressed the effects of stress on an individual's physical 
condition.

Of record is a 1993 examination report completed for the New 
York State Department of Social Services Office of Disability 
Determinations.  The report reflects a diagnosis of coronary 
heart disease.  

In August 1995, VA was notified that the Social Security 
Administration had awarded disability benefits on the basis 
of coronary artery disease and status post angioplasty 
effective from 1992.  

VA records dated from 1994 to 1995, reflect ongoing treatment 
for the veteran's coronary artery disease, status post 
angioplasty.  Myocardial perfusion was performed in April 
1995 and the examiner noted that the study was compatible 
with a slight degree of lingering myocardial ischemia in the 
veteran with a known history of coronary artery disease and 
status post angioplasty procedures. 

In a February 1997 letter, the veteran's treating physician, 
Ali Homayuni, M.D., relayed that the appellant was under his 
care for atherosclerotic heart disease, and status post 
coronary artery bypass grafting times two performed in March 
1996.  At that time, the veteran was experiencing progressive 
unstable angina pectoris and was to undergo cardiac 
catheterization later that month.  

In a June 1997 letter, Dr. Homayuni reported treating the 
veteran for atherosclerotic heart disease, hypertension and 
hypercholesterolemia, and he mentioned the diagnosis of PTSD.  
Dr. Homayuni opined that a significant component of the 
veteran's atherosclerotic heart disease, hypertension and 
progressive coronary artery disease most likely related to an 
effect of PTSD and the veteran's ability to comply with the 
medical regimen, as well as the exacerbation of the 
underlying risk factors by PTSD.  

In an August 1997 letter, a VA physician reported that he 
could not state that PTSD definitely caused the veteran's 
case of heart and coronary artery disease.  He did indicate, 
however, that it was a known fact that stress can be an 
exasperating factor in coronary artery disease.  

In a December 1997 letter, Dr. Homayuni discussed the 
veteran's longstanding history of atherosclerotic heart 
disease, status post multiple coronary interventions 
including coronary bypass surgery.  At that time, the veteran 
was Functional Class II to III in symptomatology.  The 
diagnoses included: atherosclerotic heart disease with double 
vessel coronary artery disease, status post double vessel 
coronary bypass grafting surgery with evidence of progressive 
atherosclerosis in the bypass graft involving the left 
internal mammary artery; severe hypercholesterolemia; and 
PTSD, with a significant psychological component affecting 
the appellant's ability to cope with activities of daily 
living.  Dr. Homayuni opined that the veteran's progressive 
atherosclerosis and multiple other causes limited his 
activity to perform any meaningful work and he is totally 
disabled for his job or any other significant position.  

In a January 1998 letter, a VA endocrinologist opined that 
PTSD aggravated the veteran's cardiac symptoms.  This opinion 
was reiterated in a letter dated in May 2000.

In March 1998, the veteran appeared and testified before a 
hearing officer at the RO.  The veteran provided details 
regarding his history of chest pain and treatment of his 
PTSD.  He also offered testimony regarding his cardiovascular 
conditions. 

In a November 1998 letter, Dr. Homayuni opined that the 
veteran's PTSD contributed to his underlying atherosclerotic 
heart disease and "fully disabled" him at that point in 
time. 

A VA examination was conducted in December 1998.  Following 
an "arteries and veins" study the examiner noted 
historically that the veteran's symptomatology was aggravated 
by stress.  The diagnosis was status post coronary artery 
bypass graft.  Following a "heart" examination, the 
examiner diagnosed hypertensive heart disease, coronary 
artery disease, angina and arteriosclerotic heart disease.  
The examiner opined that the veteran's heart condition was 
structural and that the pathology was in the heart vessels, 
and that PTSD does not cause heart disease.  

In a May 1999 letter, a VA physician opined that the 
veteran's stressors at home were exacerbating his nervous 
condition, which adversely impacted his ability to adhere to 
dietary and exercise requirements needed to manage his 
hyperlipidemia and cardiac disease.  

In an August 1999 report, a VA Chief of Administrative 
Medicine opined that there was no scientific documentation 
that stress aggravates the deposition of atherosclerotic 
plaques in coronary vessels.  The physician further stated 
that the veteran's hypercholesterolemia and hypertension were 
more likely contributing factors to the atherosclerotic heart 
disease rather than PTSD.  

In a March 2000 letter, Dr. Homayuni opined that the 
veteran's atherosclerotic heart disease, hypertension and 
progressive coronary artery disease were directly related to 
the excessive psychological stress with PTSD, and his ability 
to comply with his medical regimen.  Dr. Homayuni opined 
further that underlying mental stress and depression 
exacerbated many coronary events, and that the veteran's 1992 
myocardial infarction was most likely exacerbated by the PTSD 
and probably was a triggering factor.  

VA records dated in 2000, reflect treatment for stress 
related chest pain and anxiety attacks.  

In a March 2000 letter, a VA psychiatrist opined that it was 
reasonable to assume that the veteran's depression and 
anxiety contributed to his cardiac condition since coronary 
disease and hypertension were well known as being stress 
related.  

In a May 2000 letter, a VA physician opined that the 
veteran's severe anxiety and depression continue to aggravate 
his cardiac symptoms.  It was further noted that the 
psychiatric disorders overwhelmed his ability to comply with 
dietary, exercise, and weight control recommendations and in 
turn adversely impacted his hypertension and coronary artery 
disease.  

In an August 2000 VA examination report, the examiner pointed 
out that the veteran has documented coronary artery disease, 
and opined that his disease was caused by atherosclerosis, 
hypertension and hyperlipidemia.  The examiner further noted 
that the veteran was service-connected for PTSD and that 
under increased stress he experienced chest pain/angina 
pectoris.  Therefore, it was more likely than not that his 
cardiac condition is secondary to his PTSD.  

In a January 2001 report, the same VA physician who examined 
the veteran in August 2000, opined that the appellant's PTSD 
did not cause the veteran's cardiac disease.  As previously 
stated, the physician noted that the veteran experiences 
chest pain/angina under increased stress, and opined that the 
cardiac condition may be aggravated by PTSD.  However, the 
physician was unable to elaborate any further with regard to 
the issue and suggested that the question be referred to the 
veteran's treating physician.  

In a February 2001 opinion letter, a VA Chief of Cardiology 
opined that the veteran's PTSD may be responsible in part for 
the subsequent development of coronary artery disease, but he 
did not believe that it resulted in any significant 
disability.  He further opined that the veteran did not have 
a cardiac disability at that time.  Hence, PTSD was not found 
to aggravate any cardiovascular disorder.  The cardiologist 
noted that recent hospitalizations were for chest pain of a 
non-cardiac nature.   

In this case, the Board finds that the evidence added to the 
record is new and material.  At the time of the April 1994 RO 
decision, there was medical evidence of cardiovascular 
conditions, but the records were void of medical opinions 
which addressed the relationship between the veteran's PTSD 
and cardiovascular conditions.  However, since the denial of 
April 1994, evidence in the form of medical opinions from VA 
and private physicians has been added to the record.  The 
medical opinions are not cumulative and redundant, and the 
substance and bases for the opinions address the merits of 
the claim.  Therefore, the evidence is new and material, and 
the claim is reopened. 

Service Connection for a Cardiovascular Disability

As discussed above, the Board has determined that new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for a 
cardiovascular disability.  Hence, the entire record must be 
reviewed on a de novo basis.  

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§ 1110.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for a disease first diagnosed after service 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including cardiovascular-renal disease, will be presumed to 
have been incurred during service, if manifested to a 
compensable degree within the year after service.  38 C.F.R. 
§§ 3.307, 3.309.

Under 38 C.F.R. § 3.310, service connection may be granted 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  Judicial interpretation 
of the matter of secondary service connection, embodied in 38 
C.F.R. § 3.310, requires consideration of whether or not a 
service-connected disability either causes or aggravates 
another condition.  Allen.  In this case, the medical 
evidence is in equipoise as to whether PTSD aggravates his 
heart disease.  As such, service connection is granted for 
the degree to which PTSD aggravates the veteran's heart 
disease.

In this respect, the Board finds initially that the veteran 
has residuals of heart disease manifested, inter alia, by 
coronary artery disease with postoperative residuals of a 
double coronary artery bypass graft.  Hence, there is a heart 
disorder for which service connection may be granted.  The 
preponderance of the evidence is, however, against finding 
that heart disease was incurred or aggravated during the 
veteran's active duty service.  In this regard, the service 
medical records do not reveal any complaints or findings 
pertaining to heart disease, and there is no competent 
evidence showing that compensably disabling heart disease was 
clinically manifest within one year of the appellant's active 
duty service.  As such, entitlement to direct service 
connection for heart disease is not in order.

Secondly, the preponderance of the evidence is against 
finding that PTSD caused the appellant's heart disease.  In 
this regard, only one examiner, a VA examiner in August 2000, 
has ever suggested that PTSD caused this disorder.  That 
opinion, however, was subsequently modified in January 2001 
when that very same examiner opined that PTSD did not cause 
heart disease, but merely aggravated that disability.  While 
the veteran himself has suggested that PTSD caused his heart 
disease, as a lay person untrained in the field of medicine 
he is not competent to offer an opinion as to the etiology of 
this disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Significantly, however, the evidence of record reveals 
multiple competent, and probative medical opinions from a 
variety of health care providers who each suggest or have 
found that the appellant's heart disease is aggravated by 
PTSD.  As such, the Board finds that service connection is 
warranted for heart disease to the extent that it is 
aggravated by the appellant's PTSD.

Earlier Effective Date for Grant of an Increased Rating for 
PTSD

Factual Background

On September 24, 1993, VA received the veteran's claim 
alleging entitlement to service connection for PTSD.  The 
available records reflect the veteran's service in Vietnam.  
Statements received in conjunction with the veteran's claim 
of service connection for PTSD were submitted as verification 
of reported stressors. 

In November 1993, a VA examiner diagnosed PTSD.  The examiner 
noted that the veteran was well spoken, friendly and in no 
obvious distress.  He was oriented in all three spheres.  
Sensorium and higher intellectual functions were intact.  He 
denied hallucinations, delusions, as well as suicidal or 
homicidal ideation.  Insight and judgment were intact and 
abnormal mental content was not elicited.  There was no 
paranoid ideation.  The examiner diagnosed PTSD and anxiety 
reaction, and as noted above, multiple medical problems.  A 
Global Assessment of Functioning (GAF) score of 40 was 
assigned.

In April 1994, the Special Master for Appeals, Agent Orange 
Administration found the appellant 100 percent disabled under 
the parameters of that program 

VA records dated in 1994 and 1995 reflect the prescription of 
medication for the treatment of the veteran's PTSD.  

In a January 1997 letter, a VA psychiatrist with a PTSD 
clinical team noted that he had been treating the veteran for 
several years.  He also noted that the veteran sees him 
periodically for medication.  

In February 1997, the veteran testified before a hearing 
officer at the RO.  At that time, the veteran presented 
evidence concerning stressors and the psychiatric treatment 
he sought after his return home from Vietnam.  

By rating action of May 1997, service connection was 
established for PTSD.  A 30 percent rating was assigned, 
effective September 24, 1993.  

A prescription for Zoloft is noted in July 1997 records.  
Another July 1997 entry reflects complaints of increased 
irritability.  

On August 29, 1997, VA received the veteran's statement of 
his disagreement with the 30 percent rating assigned by the 
May 1997 decision which granted service connection for PTSD.   

In October 1997, a copy of a December 1993 report from the 
New York State Department of Social Services was submitted.  
It noted a diagnosis of an adjustment disorder with mixed 
emotional features.  PTSD was not diagnosed. 

In November 1997, it was noted that the veteran was depressed 
and anxious.  VA record entries from May 15, 1998, May 27, 
1998, and June 1998 reflect the veteran's references to 
suicide if he did not receive a favorable response with 
regard to his increased rating claim. 

As noted above, in December 1997, Dr. Homayuni diagnosed PTSD 
with a significant psychological competent affecting the 
appellant's ability to cope with the activities of daily 
living.
 
In March 1998, the veteran appeared and testified before a 
hearing officer at the RO regarding various issues, including 
the rating assigned for his PTSD.  The veteran testified that 
during service, he received a GED and that upon his return 
home he managed to secure employment.  He was doing well for 
awhile, but quit after a few years.  He described always 
feeling anxious and getting panic attacks.  His longest 
period of employment lasted four years when he worked for a 
friend of his who was a longshoreman.  The veteran discussed 
having difficulty securing employment and getting along with 
others.  He worked with his father for four years, but he 
would get panic attacks even though he was taking Valium.  
The veteran testified that he always has thoughts about 
Vietnam and that he has been taking tranquilizers since six 
months after his return home.  He has noticed an increase in 
attacks.  The veteran testified that family and friends 
helped him secure employment.  The most he earned was $25,000 
a year when he worked for his friend, the longshoreman.  Most 
of the time, he sleeps through the night.  He has friends.  
The veteran and his wife have been married since 1978.  The 
veteran's wife testified that the veteran was very nervous 
and jittery and needs something to relax.  The veteran's 
condition has interfered with the family's ability to engage 
in social activities and his ability to maintain employment.  
The veteran spent the past four to five years in treatment 
for his PTSD, including the use of medication and therapy.  
He has recurring thoughts of Vietnam.  The effect of his PTSD 
on his cardiovascular conditions was discussed.  He has 
difficulty concentrating.  He and his family go out for 
dinner about every six months and he goes to church every 
week.  Sometimes it is difficult for him to make it through 
the service.  

On August 20, 1998, the veteran was admitted to a VA hospital 
emergency room with a request for a psychiatric evaluation.  
At admission his GAF score was judged to be 30.  He was 
treated for depression and PTSD.  He reported having insomnia 
and depressed mood.  He denied suicidal ideation but stated 
his hope that God would "take him."  As prescribed, he 
reduced his dosage of Zoloft over an unspecified number of 
weeks.  In the past, the medication had helped his mood.  The 
veteran also reported other stressors such as financial 
problems, a threat of eviction, and marital problems.  Mental 
status evaluation revealed that the appellant had fair 
activities of daily living.  He was cooperative, but his mood 
was depressed, and he was preoccupied by psychosocial 
stressors.  Still, he was alert and was oriented to person, 
place and time; and able to recall 2 out of 3 objects after 5 
minutes.  His calculations and abstract reasoning were 
intact.  He was opined to be of average range of intellectual 
ability, and insight and judgment were fair.  

The veteran was admitted to the short stay unit and restarted 
on medication.  His Zoloft was increased and his mood 
improved and stabilized.  The veteran met with a social 
worker who referred him back to the mental hygiene clinic and 
to seek marital therapy.  He was not a behavioral problem in 
the unit and his discharge was targeted for August 26, 1998.  
At discharge, his condition was stable and he was not 
considered a danger to self or others and he was competent.  

A VA examination was conducted in September 1998, and the 
examiner indicated that the medical records had been 
reviewed.  It was noted that the veteran was taking 
medication and attending sessions.  The appellant was also 
noted to be receiving Social Security benefits.  The veteran 
discussed the episode where he decreased his dosage of 
Zoloft.  It was noted that the veteran had not worked since 
1990 and that he lived with his wife, and children.  Three or 
four times a week, he does not sleep and sweats.  He felt 
guilty about a friend who stayed and was killed in an attack 
on the embassy.  He denied having any periods when his 
symptoms went into remission.  The veteran mentioned that he 
joined the HOOCH, but did not know how to make friends.  He 
believed that it was a "miracle" that his wife was still 
with him.  The veteran reported his frustrations with his 
claim and indicated that he would commit suicide if he did 
not prevail.  He claimed that things were worse for his 
family, and that he suffered from extreme depression and 
flashbacks.  

On examination there was no impairment of thought process or 
communication, and no delusions or hallucinations.  He 
acknowledged suicidal thoughts, but indicated that his 
religion prohibited acting out on those thoughts.  His 
ability to maintain personal hygiene was within normal 
limits, and he was oriented to person, place and time.  He 
showed a fair memory and fair concentration.  He admitted to 
obsessive or ritualistic behavior consisting of checking the 
gas two times every night, and excessive checking of doors 
and windows.  The veteran said that he had panic attacks on a 
weekly basis, but only experienced them when he was far away 
from home.  His mood was depressed and anxious with times of 
anger especially after his wife made various remarks.  He 
also reported a history of throwing punches at his son.  The 
veteran stated that he did not sleep well, frequently arising 
during the night.  The appellant offered that if he took 
Librium, he had a pretty good sleep but still woke up tired.  
He reported having a lot of nightmares but not exclusively 
about service.  The diagnoses were dysthymic disorder with 
anxiety, PTSD.  A GAF of 40 was assigned.  

VA outpatient progress notes dated in November and December 
1998 reflect ongoing treatment, including an assessment with 
regard to suicidality.  Ongoing psychiatric treatment and 
complaints are reflected in progress notes dated in January 
and February 1999.  

By rating action of March 1999, the 30 percent rating to PTSD 
was increased to 50 percent, effective August 20, 1998.  

In a June 1999 letter, the veteran's treating VA psychiatrist 
reported that the veteran's anxiety and depression symptoms 
caused the veteran to be acutely suicidal.  It was further 
noted that the veteran had not worked for many years and was 
clearly unable to work due to his condition.  

In a September 1999 letter, a VA psychiatrist reported that 
the veteran's depression is in part related to his PTSD, and 
that his PTSD contributed to, but was not the sole reason for 
his unemployability.  

Treatment records reflect the veteran's complaints of anxiety 
and depression in 2000. 

A February 2000 VA examination noted that he had used 
medication for PTSD since 1993, and that he had been 
hospitalized for PTSD in 1998.  He reportedly last worked in 
1997, and was unable to work due to severe cardiovascular 
problems.  The veteran stated that he avoided social 
situations, that he was chronically irritable, and that angry 
outbursts often characterized his interpersonal interactions.  
The appellant stated that he had frequent panic attacks, that 
he had not had any remission of his symptoms.  The examiner 
opined that the disorder caused moderate to serious social 
and occupational impairment.  The veteran reported that his 
medications were moderately helpful in curtailing the 
severity of his symptoms.  

Subjectively, the veteran reported chronic PTSD symptoms 
associated with depression and panic attacks, which were 
characterized by recurrent, intrusive and distressing 
recollections, and nightmares pertaining to traumatic events 
in Vietnam.  He reportedly tried to avoid thoughts, feelings 
and conversations associated with wartime trauma.  He further 
reportedly had a markedly diminished interest in significant 
activities, a restricted range of affect, and a sense of a 
foreshortened future.  Subjectively there were symptoms of 
increased arousal such as difficulty staying asleep, 
irritability, hypervigilence, an exaggerated startle response 
and difficulty concentrating.  He claimed frequent, moderate 
to serious, depressive episodes, as well as a history of 
frequent panic attacks which reportedly continued regularly.  

Mental status examination revealed no impairment of thought 
process or communication, and no psychotic symptoms.  The 
veteran was characterized as being irritable and losing his 
temper inappropriate to the situation.  The veteran reported 
suicidal ideation but he denied any plan or intention to act.  
He also denied homicidal ideation.  His ability to maintain 
personal hygiene was intact, and he was oriented to person, 
place and time.  The veteran reported some short-term memory 
deficits.  The examiner did not find any interfering 
obsessive or ritualistic behavior.  His rate and flow of 
speech was within normal limits.  Panic attacks reportedly 
occurred frequently, and he had frequent depressive episodes 
and chronic anxiety.  His impulse control was impaired and it 
contributed to the avoidance of social situations.  Chronic 
sleep impairment reportedly led to daytime fatigue.  The 
examiner found that PTSD alone id not render the appellant 
unemployable, but rather his unemployability stemmed from a 
combination of cardiac problems, panic disorder and PTSD 
symptoms.  The diagnoses were PTSD, panic disorder without 
agoraphobia.  The GAF score assigned was 48.  

In a March 2001 letter, the appellant's treating VA 
psychiatrist opined that the veteran had not worked in many 
years.  It was also noted that the veteran was too anxious 
and depressed to maintain employment.

By rating action of March 2001, the 50 percent rating for 
PTSD was increased to 100 percent, effective August 20, 1998.  

Legal Analysis

The effective date for an increased rating is the date of 
receipt of claim or date entitlement arose, whichever is 
later; otherwise the effective date is the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if claim is received within one year 
from such date otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o). 

In this case, the veteran contends that the increased rating 
for PTSD should be considered effective from September 24, 
1993, when he initially filed his claim.  During the period 
at issue, VA revised the criteria used to evaluate 
psychiatric disabilities.  61 Fed. Reg. 52,695 (1996).  Where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

In this regard, the General Counsel of VA has held that where 
a law or regulation changes during the pendency of a claim 
for an increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change.  The 
Board, however, must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must generally consider the claim 
pursuant to the both criteria during the course of the entire 
appeal.  See VAOPGCPREC 3-2000 (2000); 65 Fed.Reg. 33422 
(2000). 

Prior to the amendments, a 30 percent rating was assigned for 
PTSD under 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), 
when there was a definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating was warranted when the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  A 70 percent 
rating was warranted when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, or when psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was warranted when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; or when 
there were totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the veteran was demonstrably 
unable to obtain or retain employment.

Under the amended criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000), a 30 percent evaluation is assigned when 
there is occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is assigned when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 

In this case, the veteran objected to the 30 percent rating 
assigned in a notice of disagreement received on August 29, 
1997.  Therefore, the veteran appealed the initial assigned 
rating and the principles governing staged ratings are in 
order.  The evidence in this case, however, shows that the 
date that entitlement to an increased rating arose is later 
than the date of claim.  As such, the effective date assigned 
is the earliest date that the increase in disability is 
factually ascertainable.  That date is May 15, 1998 when the 
veteran reported suicidal ideation.  Prior to May 15, 1998, 
the clinical evidence did not demonstrate that the criteria 
for a rating greater than 30 percent had been under either 
the old or the new rating criteria because the evidence only 
indicated prescriptions for medication and occasional visits.  
Neither considerable social and industrial impairment was 
shown, nor was evidence that PTSD caused a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

As of May 15, 1998, however, the veteran showed indications 
of suicidal ideation, a symptom listed under the criteria for 
the assignment of a 70 percent rating under the new criteria.  
This symptomatology was repeated during a May 27, 1998 visit 
which provided even more clinical evidence of severe 
industrial and social impairment warranting a 70 percent 
rating under the old criteria.  Therefore, as of May 15, 
1998, a 70 percent rating is warranted.

A 100 percent rating is not warranted for PTSD from May 15, 
1998, or earlier because the clinical evidence does not show 
that the PTSD caused the attitudes of all contacts except the 
most intimate to be so adversely affected as to result in 
virtual isolation in the community.  Moreover, PTSD did not 
cause totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  PTSD alone did not render the veteran 
demonstrably unable to obtain or retain employment.  Further, 
between May 15, and August 20, 1998, PTSD was not manifested 
by a gross impairment in thought processes or communication, 
or by persistent delusions or hallucinations.  PTSD did not 
cause grossly inappropriate behavior, or place the appellant 
in persistent danger of hurting himself or others.  It 
further did not cause an intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  As such, an evaluation in excess of 70 percent prior 
to August 20, 1998, is not in order.

Under the law in effect prior to November 7, 1996, 38 C.F.R. 
§ 4.16(c) provided that where the only compensable service-
connected disability was a psychiatric disorder assigned a 70 
percent evaluation, that a total rating may be assigned if 
the mental disorder precluded the veteran from securing or 
following a substantially gainful occupation.  As noted 
above, however, the evidence does not show that PTSD alone, 
prior to August 20, 1998, caused unemployability.  Rather, 
the veteran's heart disease and other medical problems were 
implicated as the primary basis for his inability to work 
prior to August 20, 1998.  Hence, application of 38 C.F.R. 
§ 4.16(c) (1996), would not result in the grant of a total 
rating as of the May 15, 1998 date of increase.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, except to the extent indicated 
above, the preponderance of the evidence is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board acknowledges the appellant's report that 
he was declared 100 percent disabled in 1994 by the Special 
Master for the Agent Orange Program.  In this respect, 
however, the Board finds that in the 1970's Vietnam veterans 
filed a class action lawsuit against manufacturers of dioxin 
and the United States Government to obtain compensation for 
alleged injuries due to the use of the chemical defoliant 
Agent Orange in Vietnam.  In 1984, manufacturers of dioxin 
agreed to establish a $180 million fund to compensate class 
members.  In Re Agent Orange Product Liability Litigation, 
597 F.Supp. 740 (E.D.N.Y. 1984) aff'd 818 F.2d 145 (2nd Cir. 
1987).  Notably, however, in 1987, actions against the United 
States were dismissed, In Re Agent Orange Product Liability 
Litigation, 818 F.2d 194 (2nd Cir. 1987), and thus, the 
United States Government is not a party to the settlement 
agreement from which the veteran has received payment.  As a 
result, the findings of that body are of minimal if any 
probative value.


ORDER

Entitlement to service connection for heart disease to the 
degree that it is aggravated by PTSD is granted. 

Entitlement to an effective date of May 15, 1998 for the 
assignment of a 70 percent rating for PTSD is warranted, 
subject to the controlling laws and regulations governing the 
disbursement of monetary benefits.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

